Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on September 9, 2021 in which claims 1-17 were presented for examination, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on March 4, 2021 have been fully considered but they are not persuasive. 

Applicants 1st Argument: Shima fails to disclose any technical feature relates to changing gap size, so that the purpose and technical content of Shima are different from the present
Examiners Response: Examiner respectfully disagrees since Shima discloses below substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Applicants 2nd Argument: Furthermore, Applicants assert that the movement cam 120 of Shima is different from the knock-over cam of the present invention The movement cam 120 of Shima is utilized to control the yarn guides 80 and the loop presser 60, but the movement cam 120 cannot change the gap size or control other component which can change the gap size as the knock-over cam of the invention. Actually, the gap of Shima is determined by the needle beds 3 and 5, and these two needle beds 3 and 5 have fixed distance, which means that the gap size cannot be changed during knitting. Moreover, the needle plate 11 and the sinker 27 disposed on the needle bed 5 are driven by the movement cam 100 rather than the movement cam 120 which drives the loop presser 60, and the movement cam 100 and the movement cam 120 are not interacted with each other. Thus, Shima fails to disclose the technical features of the present invention that a driving element started when a knock-over bit 
Examiners Response: Examiner respectfully disagrees and explained below how the amended limitations are disclosed by Shima.

Applicants 3rd Argument: The yarn guide 80 of Shima is utilized for loop formation rather than yarn feeding. In Figures 7c, 8a, 12, 13, and 14, one of ordinary skill in the art would clearly understand that the yarn is fed by the yarn feeder 96, and the loop presser 60 is not fixed to the yarn feeder 96. Therefore, Shima also fails to teach or suggest "a mangling sheet supporting arm fixed to a yarn feeder guide rod with one end of the mangling sheet supporting arm." 
Applicants Response: Examiner notes applicant has not disclosed the functioning and structure of the “yarn feeder guide rod”. Examiner has amended what the “yarn feeder guide rod” is.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima (US Patent 5,884,505).
	Regarding claim 1, Shima discloses a flat knitting machine mangling device (7) with position varying with gap size (see Fig. below), comprising: 
	a driving element (67, Fig. 4) started when a knock-over bit cam (120) makes a displacement stroke (Col. 8, Lines: 52-54) to drive a knock-over bit (138e, Col. 10, lines: 17-19, examiner notes element 138e presses against element 60, which element 67 is part of) to change the gap size (Col. 10, lines: 27-40, examiner notes the movement of element 60 is changed, which would change the annotated gap size in annotated Fig. 6a below); 
	a fixing base (33) disposed on a cam supporting base (123); 
	a sliding base (60) disposed correspondingly to the fixing base (33) and provided with a guide block (see Fig. below), the sliding base (60) making a regulation stroke relative to the cam supporting base (123) when the driving element is started (as shown in Fig. 6a-6c); 
	a limiting block (combination of 49 and 50) combined with the fixing base (33) and limiting the sliding base to only slide relative to the cam supporting base (Col. 8, Lines: 8-10);  
	a mangling sheet supporting arm (see Fig. below) fixed to a yarn feeder guide rod (combination of 80 and 94, Fig. 7-c) with one end of the mangling sheet (see Fig. below) and provided with an installing base (see Fig. below) on the other end of the mangling sheet supporting arm (see Fig. below), wherein a passage (see Fig. below) is formed in the installing base (see Fig. below); and  
	a mangling sheet (63) comprising a control section (see Fig. below) connected with the guide block (see Fig. below), a connection section (see Fig. below) extending from the control section (see Fig. below) and penetrating through the passage (see Fig. below), and a mangling section (62) extending from the connection section (see Fig. below) and facing a needle bed (see Fig. below), wherein the control section (see Fig. below) leads the mangling section (see Fig. below) to move when the sliding base (60) makes the regulation stroke, so as to change a mangling position (as shown in Fig. 6a-6c).  

    PNG
    media_image1.png
    468
    940
    media_image1.png
    Greyscale

Fig. 3b-Examiner Annotated


    PNG
    media_image2.png
    555
    1125
    media_image2.png
    Greyscale

Fig. 6a-Examiner Annotated

	Regarding claim 2, Shima discloses the driving element (67) comprises a combining part (133) connected with the knock-over bit cam (120) and a pushing part (138) connected with the combining part (133); the driving element (67) makes a driving stroke for allowing the pushing part to move when the knock-over bit cam makes the displacement stroke (Col. 9, Lines: 48-52); one side of the sliding base (60) is provided with an inclined guide path (see Fig. above)  in which the pushing part (138) is disposed (Fig. 4B); and the sliding base (60) makes the regulation stroke relative to the cam supporting base (123) when the driving element (67) makes the driving stroke (as shown in Fig. 6a-6c).  

	Regarding claim 3, Shima discloses the limiting block (combination of 49 and 50) comprises a first hook part (49) that protrudes towards the mangling sheet supporting arm (see Fig. above); and the mangling sheet supporting arm (see Fig. above) comprises a second hook part (see Fig. above) disposed on the installing base (see Fig. above), protruding towards the limiting block (combination of 49 and 50) and (49, examiner notes they’re combined through element 61).  
	Regarding claim 4, Shima discloses the sliding base (60) has a first long hole (see Fig. above) in which the fixing base (33) is disposed.  

	Regarding claim 5, Shima discloses the mangling sheet (63) comprises a second long hole (see Fig. above) disposed on the connection section (see Fig. above); and the installing base (see Fig. above) comprises at least one installing hole (see Fig. above) communicated with the passage (see Fig. above) and providing an installing element (68) corresponding to the second long hole (see Fig. above) to limit the mangling sheet (63, Col. 8, Lines: 6-10).  

	Regarding claim 6, Shima discloses the mangling sheet (63) comprises a guide rod (see Fig. above) disposed on the control section (see Fig. above); and the guide block (see Fig. above) is provided with a groove (see Fig. above) in which the guide rod (see Fig. above) is disposed (as shown in Fig. 6a).  

	Regarding claim 7, Shima discloses the mangling sheet (63) comprises a second long hole (see Fig. above) disposed on the connection section (see Fig. above); and the installing base (see Fig. above) comprises at least one installing hole (see Fig. above) communicated with the passage (see Fig. above) and providing an installing element (68) corresponding to the second long hole (see Fig. above) to limit the mangling sheet (63, Col. 8, Lines: 6-10).  

	Regarding claim 8, Shima discloses the mangling sheet (63) comprises a guide rod (see Fig. above) disposed on the control section (see Fig. above); and the guide (see Fig. above) is provided with a groove (see Fig. above) in which the guide rod (see Fig. above) is disposed (as shown in Fig. 6a).

	Regarding claim 9, Shima discloses the sliding base (60) comprises a first surface (see Fig. above) that faces the cam supporting base (123), and a second surface (see Fig. above) that faces the limiting block (combination of 49 and 50); and the inclined guide path (see Fig. above) extends from the first surface (see Fig. above) to the second surface (see Fig. above) toward the knock-over bit cam (120, examiner notes this is shown in the annotated Fig. above).  

	Regarding claim 10, Shima discloses the mangling sheet (63) comprises a guide rod (see Fig. above) disposed on the control section (see Fig. above); and the guide block (see Fig. above) is provided with a groove (see Fig. above) in which the guide rod (see Fig. above) is disposed (as shown in Fig. 6a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Stoppazzini (US Patent 5,060,488).
Regarding claim 11, Shima disclose the driving element (67) is composed of an actuator (141, Fig. 6a-6c).
	Shima does not disclose the driving element is composed of a motor and a gear connected with the motor.
	However, Stoppazzini teaches yet another stitch presser, wherein Stoppazzini teaches a driving element (2, Fig. 2) is composed of a motor (14, Fig. 1) and a gear (8) connected with the motor (14); and one side of the sliding base (6b) is provided with a rack (4) that comes into contact with the gear (8, Col. 5, Lines: 36-40).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator as disclosed by Shima, by utilizing a motor and gear connected with the motor as taught by Stoppazzini, in order to conserve the amount of energy required for the motor to move the stitch presser.
	Regarding claim 12, Shima in view of Stoppazzini discloses the limiting block (combination of 49 and 50 of Shima) comprises a first hook part (49) that protrudes towards the mangling sheet supporting arm (see Fig. above); and the mangling sheet supporting arm (see Fig. above) comprises a second hook part (see Fig. above) disposed on the installing base (see Fig. above), protruding towards the limiting block (combination of 49 and 50) and combined with the first hook part (49, examiner notes they’re combined through element 61).  
	Regarding claim 13, Shima in view of Stoppazzini discloses the sliding base (60 of Shima) has a first long hole (see Fig. above) in which the fixing base (33) is disposed.  
Regarding claim 14, Shima in view of Stoppazzini discloses the mangling sheet (63 of Shima) comprises a second long hole (see Fig. above) disposed on the connection section (see Fig. above); and the installing base (see Fig. above) comprises at least one installing hole (see Fig. above) communicated with the passage (see Fig. above) and providing an installing element (68) corresponding to the second long hole (see Fig. above) to limit the mangling sheet (63, Col. 8, Lines: 6-10).  
	Regarding claim 15, Shima in view of Stoppazzini discloses the mangling sheet (63 of Shima) comprises a guide rod (see Fig. above) disposed on the control section (see Fig. above); and the guide block (see Fig. above) is provided with a groove (see Fig. above) in which the guide rod (see Fig. above) is disposed (as shown in Fig. 6a).  
	Regarding claim 16, Shima in view of Stoppazzini discloses the mangling sheet (63 of Shima) comprises a second long hole (see Fig. above) disposed on the connection section (see Fig. above); and the installing base (see Fig. above) comprises at least one installing hole (see Fig. above) communicated with the passage (see Fig. above) and providing an installing element (68) corresponding to the second long hole (see Fig. above) to limit the mangling sheet (63, Col. 8, Lines: 6-10).  
	Regarding claim 17, Shima in view of Stoppazzini discloses the mangling sheet (63 of Shima) comprises a guide rod (see Fig. above) disposed on the control section (see Fig. above); and the guide block (see Fig. above) is provided with a groove (see Fig. above) in which the guide rod (see Fig. above) is disposed (as shown in Fig. 6a).  




Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/DANNY WORRELL/Primary Examiner, Art Unit 3732